Appeal by the defendant, as limited by his brief, from a sentence of the County Court, Nassau County (Mogil, J.), imposed August 11, 1994.
Ordered that the sentence is affirmed.
The defendant failed to object to the procedure utilized by the court in determining the amount of restitution; therefore, his challenge on appeal is unpreserved for appellate review (CPL 470.05 [2]; see, People v Callahan, 80 NY2d 273, 281). In any event, since the defendant agreed at his plea allocution to the amount of restitution imposed by the court, the court did not err in imposing restitution without conducting a hearing (see, People v Jackson, 201 AD2d 504; see also, People v Lugo, 191 AD2d 648; People v Moore, 176 AD2d 968). Bracken, J. P., Copertino, Joy, Florio and McGinity, JJ., concur.